Exhibit 10.28
 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
SECOND AMENDMENT TO CREDIT AGREEMENT (the “ Second Amendment ”) dated as of
March 4, 2009 by and among GERBER SCIENTIFIC, INC., GERBER SCIENTIFIC
INTERNATIONAL INC., as Borrowers, GERBER COBURN OPTICAL INTERNATIONAL, INC.,
GERBER SCIENTIFIC UK, LTD., SPANDEX LTD., GERBER SCIENTIFIC INTERNATIONAL LTD.,
VIRTEK VISION INTERNATIONAL INC., VIRTEK LASER SYSTEMS NORTH AMERICA, INC. and
VIRTEK EUROPEAN HOLDINGS INC. (the “ Guarantors ”), the several banks and other
financial institutions and lenders from time to time party hereto (the “ Lenders
”), and RBS CITIZENS, N.A., in its capacity as administrative agent for the
Lenders (the “ Agent ”).
 
Recitals
 
The Borrowers, the Guarantors, the Lenders and the Agent are each party to that
certain Credit Agreement dated as of January 31, 2008 as amended by that certain
First Amendment to Credit Agreement dated November 21, 2008 (the “ Credit
Agreement ”) pursuant to which the Lenders have established a revolving credit
facility for the benefit of the Borrowers.  The Borrowers and the Majority
Lenders have agreed to certain changes to the terms of the Credit Agreement.
 
NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1.                Defined Terms
Capitalized terms which are used herein without definition and which are defined
in the Credit Agreement shall have the same meanings herein as in the Credit
Agreement.
 
Section 2.                Amendment of Section 1.1 of Credit Agreement
    Section 1.1 of the Credit Agreement is hereby amended by (i) adding in
alphabetical order new definitions of “ Consolidated Asset Coverage Ratio ”, “
Eligible Accounts ”, “ Eligible Inventory ”, “ Gamma ”, “ Gamma Acquisition ”, “
Net Proceeds ”, and “ Second Amendment ” set forth below and (ii) deleting the
definitions of “ Base Rate ”, “ Business Day ”, “ Consolidated EBIT ” “
Consolidated EBITDA ”, “ Consolidated Interest Expense ”, “ Maximum Revolving
Credit Amount ”, “ Revolving Credit Termination Date ” and “ Total Funded Debt ”
in their entirety and substituting therefor the corresponding definitions
thereof set forth below:
“ Base Rate ” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1% per annum and (c) the LIBOR Lending Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum, provided that, for the
avoidance of doubt, the LIBOR Lending Rate for any day shall be based on the
rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day.  Any change in the Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the LIBOR Lending Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the LIBOR Lending Rate, respectively.
 
1

--------------------------------------------------------------------------------


“ Business Day ” shall mean any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Rate Loan
in any currency, the term “Business Day” shall also exclude any day on which
banks are  not open for dealings in deposits in such currency in the London
interbank market and (b) when used in connection with any LIBOR Rate Loan
denominated in Euro, the term “Business Day” shall also exclude any day on which
TARGET is not open for the settlement of payments in Euro.
 
“ Consolidated Asset Coverage Ratio ” shall mean the ratio of (a) the sum of (i)
55% of Eligible Accounts, plus (ii) 25% of Eligible Inventory, plus (iii)
$20,000,000 plus (iv) cash of the Loan Parties on deposit with the Lenders or in
accounts in Canada subject to blocked account agreements in favor of the Agent
to (b) the amount of Total Funded Debt, each determined as of the date of
calculation thereof.
 
“ Consolidated EBIT ” shall mean for any period ending on or after January 31,
2009 an amount equal to (a) Consolidated Net Income plus (b) all amounts
deducted in computing Consolidated Net Income in respect of (i) Consolidated
Interest Expense, (ii) taxes based on or measured by income, (iii) non-cash
charges and other non-cash expenses arising (A) from the grant of or issuance or
repricing of stock, stock options, or other equity-based awards to the officers,
directors and employees of the Loan Parties incurred during such period, (B) in
respect of investments in connection with the Supplemental Executive Retirement
Plan of Gerber incurred during such period and (C) in accordance with GAAP under
Statement of Accounting Standards 142 during such period; provided that the
total amount added under this clause (iii)(C) during the term of this Agreement
shall not exceed $10,000,000, (iv) non-cash losses (i.e. the difference between
book value and sale proceeds) arising from asset sales, disposals or
abandonments occurring after the date of the Second Amendment incurred during
such period and (v) non-recurring fees and expenses incurred in connection with
the Second Amendment, in each case for the period under review; provided ,
however , that for each of the four quarter periods ending January 31, 2009,
April 30, 2009, July 31, 2009 and

 
October 31, 2009, Consolidated EBIT shall be increased by, without duplication,
(i) the non-cash “inventory step up” for such period associated with the
inventory of the Virtek Guarantors and their Subsidiaries purchased by the
Borrowers on the date of the Virtek Acquisition and the inventory of Gamma and
its Subsidiaries purchased by the Borrowers on the date of the Gamma
Acquisition, (ii) the non-cash expense required to be taken by the Parent in the
amount of the difference between the ceiling and the spot rate on its hedging
agreement in connection with the Virtek Acquisition relating to Canadian Dollar
fluctuations not to exceed $750,000 U.S. Dollars in the aggregate and (iii) the
consolidated net income of the Virtek Guarantors and Gamma plus all amounts
deducted in computing consolidated net income in respect of consolidated
interest expense and taxes based on or measured by income for the portion of
such four quarter periods prior to the Virtek Acquisition and the acquisition of
Gamma, respectively minus (c) all amounts included in computing Consolidated Net
Income in respect of non-cash gains (i.e. the excess of sale proceeds over book
value) arising from asset sales, disposals or abandonments occurring after the
date of the Second Amendment and arising during such period.
 
2

--------------------------------------------------------------------------------


“ Consolidated EBITDA ” shall mean for any period ending on or after January 31,
2009 an amount equal to (a) Consolidated Net Income plus (b) all amounts
deducted in computing Consolidated Net Income in respect of (i) Consolidated
Interest Expense, (ii) taxes based on or measured by income, (iii) consolidated
depreciation and amortization expense, (iv) non-cash charges and other non-cash
expenses arising (A) from the grant of or issuance or repricing of stock, stock
options, or other equity-based awards to the officers, directors and employees
of the Loan Parties incurred during such period and (B) in respect of
investments in connection with the Supplemental Executive Retirement Plan of
Gerber incurred during such period and (C) in accordance with GAAP under
Statement of Accounting Standards 142 during such period; provided that the
total amount added under this clause (iv)(C) during the term of this Agreement
shall not exceed $10,000,000, (v) non-cash losses (i.e. the difference between
the book value and sale proceeds) arising from asset sales, disposals or
abandonments occurring after the date of the Second Amendment incurred during
such period and (vi) non-recurring fees and expenses incurred in connection with
the Second Amendment, in each case for the period under review; provided ,
however , that for each of the four quarter periods ending January 31, 2009,
April 30, 2009, July 31, 2009 and October 31, 2009, Consolidated EBITDA shall be
increased by, without duplication, (i) the non-cash “inventory step up” for such
period associated with the inventory of the Virtek Guarantors and their
Subsidiaries purchased by the Borrowers on the date of the Virtek Acquisition
and the inventory of Gamma and its Subsidiaries purchased by the Borrowers on
the date of the Gamma Acquisition, (ii) the non-cash expense required to be
taken by the Parent in the amount of the difference between the ceiling and the
spot rate on its hedging agreement in connection with the Virtek Acquisition
relating to Canadian Dollar fluctuations not to exceed $750,000 U.S. Dollars in
the aggregate and (iii) the consolidated net income of the Virtek Guarantors and
Gamma plus all amounts deducted in computing consolidated net income in respect
of consolidated interest expense, taxes based on or measured by income and
consolidated depreciation and amortization expense for the portion of such four
quarter periods prior to the Virtek Acquisition and the acquisition of Gamma,
respectively minus (c) all amounts included in computing Consolidated Net Income
in respect of non-cash gains (i.e. the excess of sale proceeds over book value)
arising from asset sales, disposals or abandonments occurring after the date of
the Second Amendment and arising during such period.
 
3

--------------------------------------------------------------------------------


“ Consolidated Interest Expense ” shall mean, for any period, interest expense
for such period of Gerber and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP minus any amortization of non-recurring fees and
expenses incurred in connection with the Second Amendment to the extent
constituting interest expense under GAAP. 
 
“ Eligible Accounts ” shall mean all gross accounts receivable (excluding lease
accounts receivable and loan accounts receivable) of Gerber and its consolidated
subsidiaries, less allowance for doubtful accounts and advance billings, all
determined in accordance with GAAP.
 
“ Eligible Inventory ” shall mean all inventory consisting of raw material, work
in process, finished goods equipment, finished goods aftermarket and finished
goods service, less all inventory reserves, all determined in accordance with
GAAP.
 
“ Gamma ” shall mean Gamma Computer Tech Co., Ltd.
 
“ Gamma Acquisition ” shall mean the acquisition of all of the capital stock of
Gamma by Gerber Scientific International Ltd. in September 2008.
 
“ Maximum Revolving Credit Amount ” shall mean, subject to Section 2.18, as of
any date of determination, the lesser of (a) $100,000,000 and (b) the amount to
which the Maximum Revolving Credit Amount may have been reduced pursuant to
Section 2.14 hereof; provided that if the obligation of the Lenders to make
further Revolving Credit Advances is terminated upon the occurrence of an Event
of Default, the Maximum Revolving Credit Amount as of any date of determination
thereafter shall be deemed to be $0.  For the purposes of determining the
Maximum Revolving Credit Amount Revolving Credit Advances denominated in an
Alternative Currency shall be converted into the U.S. Dollar equivalent as of
the date of such determination.
 
“ Net Proceeds ” means, with respect to any event (a) the cash proceeds received
in respect of such event including any cash received in respect of any non-cash
proceeds but only as and when received, net of (b) the sum of (i) all fees and
out-of-pocket expenses paid by any Borrower or any Subsidiary to third parties
(other than Affiliates) in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction), the amount of all payments required to be made by
any Borrower or any Subsidiary as a result of such event to repay Indebtedness
(other than the Lender Obligations) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event, and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) directly attributable to such
event.
 
4

--------------------------------------------------------------------------------


“ Revolving Credit Termination Date ” shall mean January 31, 2012.
 
“ Second Amendment ” shall mean that certain Second Amendment to Credit
Agreement by and among the Loan Parties, the Majority Lenders and the Agent
dated as of March 4, 2009.”
 
“ Total Funded Debt ” of any Person means, without duplication, Indebtedness
under this Agreement (including the stated amount of all Letters of Credit), in
the case of the Borrowers, and all other Indebtedness for borrowed money of any
such Person (including the Borrowers) (including the stated amount of all
letters of credit).
 
Section 3.                Amendment of Section 2.18 of the Credit Agreement
.  Section 2.18 of the Credit Agreement is hereby amended by deleting the figure
“$25,000,000” and substituting therefor “50,000,000”.
 
Section 4.                Amendment of Article 6 of the Credit Agreement
.  Article 6 of the Credit Agreement is hereby amended by adding the following
new Sections 6.11 and 6.12:
 
“Section 6.11  Monthly Reporting of Consolidated Asset Coverage Ratio .  As soon
as available, and in any event within twenty (20) days of the end of each month
during the period commencing February 28, 2009 and ending June 30, 2010 , the
Borrowers shall furnish to the Agent and each Lender calculations of the
Consolidated Asset Coverage Ratio, Eligible Accounts and Eligible Inventory of
Gerber and its Subsidiaries, measured on the last day of each month, in
reasonable detail, certified by the Chief Financial Officer of Gerber.
 
“Section 6.12  Updating of Certain Schedules .  From time to time, Gerber may by
written notice to the Agent and the Lenders update (a) Schedule 5.2 to describe
any new principal place of business so long as the Loan Parties comply with all
applicable provisions of the Loan Documents in connection with the establishment
of a new principal place of business, (b) Schedule 5.11 to describe any changes
in the issued and outstanding number of shares of capital stock so long as the
Loan Parties comply with all applicable provisions of the Loan Documents in
connection with the issuance of any new shares and (c) Schedule 5.15 to describe
any new Pension Plan or amendment to a Pension Plan described on Schedule 5.15.”
 
5

--------------------------------------------------------------------------------


Section 5.                Amendment of Article 7 of the Credit Agreement
.  Article 7 of the Credit Agreement is hereby amended by deleting Sections 7.1,
7.2 and 7.3 in their entirety and substituting therefor the following:
 
“Section 7.1    Ratio of Consolidated EBIT to Consolidated Interest Expense . 
For each of the trailing four-quarter periods ending on the dates set forth
below Gerber and it Subsidiaries shall not permit the ratio of (a) Consolidated
EBIT to (b) Consolidated Interest Expense to be less than the ratio set forth
beside such date in the table below:
 
April 30, 2009
 
2.75-to-1
 
July 31, 2009
 
2.25-to-1
 
October 31, 2009
 
2.00-to-1
 
January 31, 2010
 
2.25-to-1
 
April 30, 2010
 
2.75-to-1
 
July 31, 2010 and each trailing
 
four-quarter period thereafter
 
3.00-to-1
 

 
 
“Section 7.2    Ratio of Total Funded Debt to Consolidated EBITDA .  For each of
the trailing four-quarter periods ending on the dates set forth below Gerber and
it Subsidiaries shall not permit the ratio of (a) Total Funded Debt of Gerber
and its Subsidiaries to (b) Consolidated EBITDA to exceed the ratio set forth
beside such date in the table below:
 
April 30, 2009
 
3.75-to-1
 
July 31, 2009
 
3.75-to-1
 
October 31, 2009
 
3.75-to-1
 
January 31, 2010
 
3.25-to-1
 
April 30, 2010
 
3.25-to-1
 
July 31, 2010 and each trailing
 
four-quarter period thereafter
 
 
 
3.00-to-1
 

 
 

 
 
“Section 7.3    Consolidated Capital Expenditures .  Gerber and its Subsidiaries
shall not make or incur any Capital Expenditures, including assets financed
under Capitalized Leases, if, after giving effect thereto, the aggregate of all
such expenditures made by Gerber and its Subsidiaries would exceed $10,000,000
in any fiscal year, commencing with the fiscal year ending April 30, 2009.
 
6

--------------------------------------------------------------------------------


Section 6.                Amendment of Article 7 of the Credit Agreement
.  Article 7 of the Credit Agreement is hereby amended by adding new Section 7.4
as follows:
 
“Section 7.4    Consolidated Asset Coverage Ratio .  For each month during the
period commencing February 28, 2009 and ending June 30, 2010 Gerber and its
Subsidiaries shall not permit the Consolidated Asset Coverage Ratio, measured on
the last day of each month, to be less than 1-to-1.”
 
Section 7.                Amendment of Section 9.1 of the Credit Agreement. 
Section 9.1 of the Credit Agreement is hereby amended by re-lettering
subparagraph (g) thereof as subparagraph (h) and inserting the following new
subparagraph (g):
“(g)      Indemnification, adjustment of purchase price or similar obligations,
in each case, incurred in connection with the disposition of any business,
assets or Equity Interests of the Borrowers and their Subsidiaries, provided
that the maximum aggregate liability in respect of all such Indebtedness shall
at no time exceed the gross proceeds actually received by the Borrowers and
their Subsidiaries in connection with such disposition.”
 
Section 8.                Amendment of Section 9.1 of the Credit Agreement. 
Section 9.1 of the Credit Agreement is hereby further amended by adding the
following proviso at the end of subparagraph (h) therof:
“; and provided further , that the $10,000,000 allowance for other Indebtedness
under this subparagraph (h) shall be reduced by the aggregate amount of any
outstanding loans to customers under Section 9.3(h).”
 
Section 9.                Amendment of Section 9.3 of the Credit Agreement. 
Section 9.3 of the Credit Agreement is hereby further amended by adding the
following new subparagraph (h) at the end therof: “Loans to customers, in an
aggregate amount not to exceed $2,000,000 at any time outstanding, to finance
sales to such customers.”
 
Section 10.            Amendment of Section 9.7.  Section 9.7 of the Credit
Agreement is hereby amended by adding the following clause at the end of the
first sentence thereof: “except for an accumulated funding deficiency with
respect to all Pension Plans in an aggregate amount not to exceed $2,500,000 at
any time outstanding.”
 
Section 11.            Amendment of Section 9.8 of the Credit Agreement. 
Section 9.8 of the Credit Agreement is hereby amended by adding the following
sentence to the end thereof:  “Notwithstanding the foregoing, Kontec GmbH may
pay Distributions in any fiscal year to the

Section 12.            holders of its minority Equity Interests in an amount not
to exceed the product of such minority holder’s ownership percentage in Kontech
GmbH and Kontec’s consolidated net income relating to such fiscal year and
provided that such distribution is made at the same time that corresponding
Distributions are made to FOBA Technology & Services GmbH.”
7

--------------------------------------------------------------------------------


Section 13.            Amendment of Section 9.10.  Section 9.10 of the Credit
Agreement is hereby amended adding the following clause at the end of the first
sentence thereof: “and (c) may make the Distributions permitted under Section
9.8.”
 
Section 14.            Amendment of Section 9.11 of the Credit Agreement. 
Section 9.11 of the Credit Agreement is hereby amended by deleting the
parenthetical at the end thereof and substituting therefor the following:
“(except for (i) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale and (ii) customary
restrictions against liens on assets leased, on assets subject to purchase money
financing permitted hereunder and on assets subject to Liens securing
Indebtedness permitted under Section 9.2(h)).”
 
Section 14.      Amendment of Certain Schedules
.  The Credit Agreement is hereby amended by deleting Schedules 1 , 2 and 15.1
in their entirety and substituting therefor the Schedules 1 , 2 and 15.1
attached hereto as Exhibit 1 .
Section 15.      Amendment of Schedule 5.16 .  The Credit Agreement is hereby
amended by supplementing Schedule 5.16 by adding thereto the Indebtedness set
forth on Exhibit 2 hereto.
 
Section 16.      Consent to Designated Asset Sales .  Subject to the conditions
set forth in Section 17 below the Agent and the Lenders hereby consent to the
Designated Asset Sales (as defined on Exhibit 3 attached hereto) and waive the
provisions of Sections 9.4 and 9.6 of the Credit Agreement as they apply to the
Designated Asset Sales, provided, however, that (a) no Default shall exist at
the time of any Designated Asset Sale, (b) the consideration received for each
Designated Asset Sale shall consist solely of cash (together with any customary
“earn out” obligations), (c) the Net Proceeds of each Designated Asset Sale
shall be applied within four days of receipt to repay the Revolving Credit
Advances and (d) in the case of the Tolland Sale (as defined on Exhibit 3
hereto) the purchase price must be in a minimum amount sufficient to repay in
full all outstanding obligations with respect to the outstanding industrial
revenue bonds associated with the Tolland, Connecticut facility and such bonds
shall be repaid in full and the Letter of Credit supporting such bonds
terminated promptly following such sale. 
 
Section 17.      Conditions Precedent .  The effectiveness of this Amendment is
subject to the truth and accuracy of the representations and warranties set
forth in Section 18 below and shall become effective upon receipt by the Agent
on the date hereof of:
 
 
 
(a)                Counterparts of this Amendment duly executed by each of the
Loan Parties, the Agent and the Majority Lenders.

(b)               The opinion of Dechert LLP, United States counsel to the Loan
Parties in form and substance acceptable to the Agent.
(c)                Copies of the resolutions of the Board of Directors or
equivalent body of each of the Loan Parties authorizing the execution, delivery
and performance of this Amendment and the other Loan Documents to which such
Loan Party is a party, certified by the Secretary or an Assistant Secretary (or
Clerk or Assistant Clerk) of such Loan Party (which certificate shall state that
such resolutions are in full force and effect).
8

--------------------------------------------------------------------------------


(d)               Certificates of legal existence and corporate good standing
for the Loan Parties of recent date issued by the appropriate Connecticut and
Massachusetts  governmental authorities.
(e)                Payment to the Agent for the account of the Lenders who have
executed this Second Amendment on or before the date hereof of the Second
Amendment Fee (as defined on Exhibit 4 hereto).
(f)                Such other documents, certificates and opinions as the Agent
or the Lenders may reasonably request which have been notified to the Borrowers
in writing prior to the date hereof.
Section 18.      Representations and Warranties
 
.  The Loan Parties, jointly and severally, represent and warrant, on and as of
the date of this Amendment, that:
 
(a)                No Default or Event of Default is outstanding both before and
after giving effect to this Second Amendment.
(b)               The representations and warranties of the Loan Parties
contained in the Credit Agreement are true and accurate on and as of the date of
this Amendment, except (i) that the references in Article 5 to the 2007
Financial Statements (except in Section 5.12) shall be deemed to refer to the
most recent audited consolidated financial statements of Gerber and its
Subsidiaries furnished to the Agent and (ii) to the extent that such
representations and warranties relate solely to an earlier date (in which case
such representations and warranties were true and accurate as of such earlier
date).
(c)                Since April 30, 2008, there have been no events, acts,
conditions or occurrences of whatever nature, singly or in the aggregate, which
have had, or could reasonably be expected to have, a Material Adverse Effect.
Section 19.      Survival .  Each of the foregoing representations and
warranties shall be made at and as of the date of this Amendment.  Each of the
foregoing representations and warranties shall constitute a representation and
warranty of the Loan Parties under the Credit Agreement, and it shall be an
Event of Default if any such representation and warranty shall prove to have
been incorrect or false in any material respect at the time when made or deemed
to have been made.  Each of the foregoing representations and warranties shall
survive and not be waived by the execution and delivery of this Amendment or any
investigation by the Agent or any Lender.
 
Section 20.      Ratification of Credit Agreement and Loan Documents
 
.  Except as expressly amended herein, all terms, covenants and conditions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect, and the parties hereto do expressly ratify and confirm the Credit
Agreement and the other Loan Documents.  All future references to the Credit
Agreement shall be deemed to refer to the Credit Agreement as modified hereby.
 
Section 21.      Loan Document
 
.  This Amendment shall be deemed to be a Loan Document and a breach of any
covenant contained herein shall constitute an Event of Default under the Credit
Agreement.
 
9

--------------------------------------------------------------------------------


Section 22.      Miscellaneous Provisions .
 
(a)                Counterparts and Expenses .  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, and all counterparts, taken together, shall constitute but one and
the same document.  The Loan Parties, jointly and severally, agree to pay on
demand all the Agent’s reasonable expenses in preparing, executing and
delivering this Amendment, and all related instruments and documents, including,
without limitation, the reasonable fees and out-of-pocket expenses of Agent’s
special counsel, Goodwin Procter LLP. 
(b)               Governing Law .  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE COMMONWEALTH OF
MASSACHUSETTS.
 
 
 
 
 
 
[Signatures on Following Page]
 
10

--------------------------------------------------------------------------------


 
 


IN WITNESS WHEREOF, the Borrowers, the Guarantors, the Agent and the Lenders
have caused this Second Amendment to be executed by their duly authorized
officers as of the date set forth above.
 
                                THE BORROWERS:


                                GERBER SCIENTIFIC, INC.
 
                                 By:  /s/ William V. Grickis, Jr.
                                Name:  William V. Grickis, Jr.
                                Title:  SVP, General Counsel and Secretary
 
                                GERBER SCIENTIFIC INTERNATIONAL, INC.
 
                                 By:  /s/ William V. Grickis, Jr.
                                Name:  William V. Grickis, Jr.
                                 Title:  Director and Secretary
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
11

--------------------------------------------------------------------------------




                                   GUARANTORS:


 
                                     GERBER COBURN OPTICAL INTERNATIONAL, INC.
 
                                By:   /s/ William V. Grickis, Jr.
                                Name:  William V. Grickis, Jr.
                                Title:  Secretary
 
                                GERBER SCIENTIFIC UK, LTD.
 
                                By:  /s/ Robert Jackson
                                Name:  Robert Jackson
                                Title:  Secretary
 
                                SPANDEX LIMITED
 
                                By:  /s/ Robert Jackson
                                Name:  Robert Jackson
                                Title:  Director
 
                                GERBER SCIENTIFIC INTERNATIONAL LTD.
 
                                By:   /s/ William V. Grickis, Jr.
                                Name:  William V. Grickis, Jr.
                                Title:  VP, Director and Chairman 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
12

--------------------------------------------------------------------------------




                                VIRTEK VISION INTERNATIONAL INC.
 
                                By:   /s/ William V. Grickis, Jr.
                                Name:  William V. Grickis, Jr.
                                Title:  Director and Secretary
 
                                VIRTEK EUROPEAN HOLDINGS INC.
 
                                 By:   /s/ William V. Grickis, Jr.
                                Name:  William V. Grickis, Jr.
                                 Title:  Secretary
 
                                VIRTEK LASER SYSTEMS NORTH AMERICA, INC.
 
                                By:   /s/ William V. Grickis, Jr.
                                Name:  William V. Grickis, Jr.
                                Title:  Director and Secretary 
 
 
 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
13

--------------------------------------------------------------------------------




                                THE AGENT:

                                RBS CITIZENS, N.A., as Agent
 
                                By:  /s/ Thomas F. McNamara
                                Name:  Thomas F. McNamara
                                Title:  Senior Vice President 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
14

--------------------------------------------------------------------------------




                                 THE LENDERS:

                                 RBS CITIZENS, N.A.
 
                                 By:  /s/ Thomas F. McNamara
                                 Name:  Thomas F. McNamara
                                Title:  Senior Vice President 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
15

--------------------------------------------------------------------------------




                                SOVEREIGN BANK
 
                                By:  /s/ Jay L. Massiro
                                Name:  Jay L. Massiro
                                Title:  Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
16

--------------------------------------------------------------------------------




                                  BANK OF AMERICA, N.A.
 
                                  By:  /s/ Christopher T. Phelan
                                  Name:  Christopher T. Phelan
                                  Title:  Senior Vice President 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
17

--------------------------------------------------------------------------------




                            HSBC BANK USA, NATIONAL ASSOCIATION
 
                            By:  /s/ David A. Carroll
                            Name:  David A. Carroll
                            Title:  Vice President 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
18

--------------------------------------------------------------------------------




                              JPMORGAN CHASE BANK, N.A.
 
                              By:  /s/ Dustin Knoop
                              Name:  Dustin Knoop
                              Title:  Associate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Second Amendment to Credit Agreement
 
19

--------------------------------------------------------------------------------




 
 
                                 MERRILL LYNCH CAPITAL CORPORATION
 
                                By:  /s/ John Swadba
                                Name:  John Swadba
                                Title:  Vice President 
 
 
 
 
 
 
 
 
 
 
 
                                               Signature Page to Second
Amendment to Credit Agreement
 
20

--------------------------------------------------------------------------------

